                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                   )
DRAYTON D. BERKLEY, d/b/a          )
BERKLEY LAW FIRM PLLC,             )
                                   )
       Plaintiff,                  )
                                   )
v.                                 )     No. 2:17-cv-02909-SHM-dkv
                                   )
JOSEPH C. WILLIAMS,                )
                                   )
       Defendant.                  )
                                   )
                                   )

              FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Plaintiff Drayton D. Berkley, d/b/a Berkley Law Firm PLLC,

(“Berkley”) brings this quantum meruit action against Defendant

Joseph Williams (“Williams”).     Berkley seeks legal fees incurred

during    Berkley’s   representation   of   Williams   in   three   civil

actions and one criminal action.

       On March 22, 2021, the Court held a bench trial on Berkley’s

claim.     (D.E. No. 92.)     On May 5, 2021, Williams filed his

proposed findings of fact and conclusions of law.             (D.E. No.

95.)     On May 5, 2021, Berkley filed his proposed findings of

fact and conclusions of law.      (D.E. No. 96.)       On May 10, 2021,

Berkley responded to Williams’ proposed findings of fact and

conclusions of law.     (D.E. No. 97.)      On May 17, 2021, Williams

responded to Berkley’s proposed findings of fact and conclusions

of law.     (D.E. No. 98.)     Pursuant to Federal Rule of Civil
Procedure 52, the Court makes the following findings of fact and

states the following conclusions of law.

I.    Background

      In the Joint Pretrial Order, (D.E. No. 91), the parties

agree to the following summary of the case:


           This case is a quantum meruit action brought
      pursuant to Tennessee common law in which Plaintiff
      Drayton D. Berkley alleges that he provided valuable
      legal services to Defendant Joseph Williams and
      Defendant has not paid for those services. At issue
      are Plaintiff’s alleged representation of Defendant in
      five actions: (1) Regions Bank. N.A. v. Williams et
      al., Tennessee Court of Appeals Docket No. W2013-
      00408-COA-R3-CV, (“Regions Bank appeal”) (2) Regions
      Bank, N.A. v. Williams et al., Shelby County General
      Sessions Court, Docket No. 1604413 (“FED action”), (3)
      Williams v. Regions Bank, Shelby County Circuit Court
      Docket No. CT-002721-13 (“Writ of Certiorari action”),
      (4) In re Alexis Williams, U. S. Bankruptcy Court
      Docket No. 13-23275 (“Alexis Williams bankruptcy
      action”), and (5) State v. Williams, Shelby County
      Criminal Court (“Criminal action”). Plaintiff sent
      invoices to Defendant charging him $500.00 per hour to
      represent Defendant in those cases. Defendant provided
      Plaintiff with a Rolex watch and a 2005 BMW 330 CI,
      which he believed was full payment for any services
      rendered to him. Plaintiff does not agree that the
      Rolex watch and BMW vehicle constituted full payment
      for legal services rendered.

(D.E. No. 91, 1-2.)

II.   Jurisdiction and Choice of Law

      The Court has diversity jurisdiction under 28 U.S.C. § 1332.

Berkley is a resident citizen of Tennessee. (D.E. No. 35 ¶ 1.)

Williams is a resident citizen of Texas. (Id. ¶ 2.) Berkley

alleges that the amount in controversy exceeds $75,000. (Id. at


                                2
1 n.1.) “[T]he sum claimed by the plaintiff controls if the claim

is apparently made in good faith.” St. Paul Mercury Indem. Co.

v. Red Cab Co., 303 U.S. 283, 288 (1938); see also Charvat v.

NMP, LLC, 656 F.3d 440, 447 (6th Cir. 2011).


     State substantive law applies to state law claims in federal

court. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938).

When there is no dispute that a certain state’s substantive law

applies, the court need not conduct a choice-of-law analysis sua

sponte. See GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080, 1085

(6th Cir. 1998). Throughout the case, the parties have assumed

that Tennessee substantive law governs Berkley’s claim. (See

D.E. No. 49-1 at 7; D.E. No. 51-1 at 2-4.) The Court will apply

Tennessee substantive law.


III. Findings of Fact


  A. Stipulated Facts

     In the Joint Pretrial Order, the parties have agreed that

the following facts are not in dispute:

          1.   There   is   no   existing   enforceable   contract

     between Berkley and Williams.

          2. Berkley secured a hung jury for Williams in

     the Criminal action.

(D.E. No. 91, 4.)

  B. Facts Established at Trial

                                    3
     Berkley graduated from the University of Mississippi with

a bachelor’s degree in engineering in August 1989.               (D.E. No.

94, 25:17-25:19.)     He received his juris doctorate from the

University of Mississippi in December 1995.             (Id. at 25:19-

25:20.)   Berkley began his legal career at Bryan Nelson Randolph

& Weathers in January 1996.      (Id. at 25:24-26:1.)       He practiced

insurance defense and admiralty.        (Id. at 26:1-26:2.)      He worked

there for six years, until 2002.        (Id. at 26:7-26:8.)

     Berkley   next   worked   at   The   Cochran    Firm   in    Memphis,

Tennessee, starting in June 2002.          (Id. at 26:9-26:10.)         He

worked primarily on tort cases, and he also worked on § 1983

excessive force cases.    (Id. at 26:10-26:12.) Berkley worked at

The Cochran Firm until January 2005.        (Id. at 267-26:18.)

     Berkley formed his own law practice in 2005.           (Id. at 18-

26:19.)   For the first three to four years, he worked on cases

that he brought from The Cochran Firm.           (Id. at 26:19-26:21.)

He primarily handled personal injury cases, and he also handled

divorce cases.   (Id. at 26:21-26:24.)

     Berkley first met Williams in 2003.            (Id. at 26:4-27:1.)

Berkley began representing Williams in 2008 when Williams was

seeking new representation for some of his legal matters.             (See

id. at 27:1-27:4.)

     Berkley   represented     Williams    and   People’s   Choice    Auto

Sales, LLC (“People’s Choice”) in a civil fraudulent lending

                                    4
case in federal court (the “Austin case”) and in a fraud case in

the Tennessee Chancery Court (the “Regions Bank case”).             (See

id. at 27:6-27:22; id. at 62:11-62:14.)          People’s Choice was a

car dealership.    (Id. at 63:4-63:6.)       In the Regions Bank case,

Berkley also represented Kimberlee Williams, Alexis Williams,

and Chazz Bartley.         (See Exhibit 7.)     Kimberlee Williams is

Williams’ wife, and Alexis Williams and Chazz Bartley are his

daughters.        (D.E.     No.   94,    144:15-144:16.)       Berkley’s

representation in the two cases began in 2008.       (See id. at 27:5-

27:12.)    Berkley charged Williams $4,000 for summary judgment

motions in both cases.       (Id. at 28:10-28:11; id. at 63:7-63:11.)

In 2011, the Chancery Court denied summary judgment in the

Regions Bank case and the case went to trial.          (Id. at 63:17-

63:19; see id. at 32:22-32:23.)          The record does not show how

the Austin case concluded.

     Berkley charged a flat fee of $12,500 to represent Williams,

People’s Choice, and Williams’ family members at trial in the

Regions Bank case.        (Id. at 33:4-33:5.)    That fee is Berkley’s

standard flat fee for a trial.          (Id. at 33:5-33:13.)    The non-

jury trial was held from August 27, 2012, through August 29,

2012.     (Exhibit 7.)      The Chancery Court entered a $6,000,000

judgment against Williams and People’s Choice.             (See D.E. No.

94, at 33:23-34:5.)        Kimberlee Williams, Alexis Williams, and

Chazz Bartley were divested of their ownership in the Williams

                                    5
family house.     (See Exhibit 7.) The judgment was admitted as

Exhibit 7.     (Id. at 121:4-121:12.)    Berkley ultimately charged

$16,500 for his representation in the Austin case and in the

Regions Bank case from the beginning through trial.          (Id. at

65:22-66:3.)     Berkley continued his personal injury practice

while representing Williams.    (Id. at 31:7-31:8.)

      After the trial, Berkley filed a post-judgment motion. (Id.

at 34:6-34:7.)    The Chancery Court denied the motion.       (Id. at

34:12.) At that point, the trial fee was exhausted, and the

Regions Bank appeal began.       (Id. at 34:14.)       According to

Berkley, he told Williams that he would charge the “market rate”

for the appeal because he did not know how long it would take.

(Id. at 34:21-34:24.)      Berkley had handled only three other

appellate cases in Tennessee.        (Id. at 78:7-78:11.)   He filed

the appeal on January 17, 2013.       (Id. at 35:1-35:2; Exhibit 2,

1.)     Briefing was completed around September 2013.       (D.E. No.

94, 42:23-42:24.)    The Tennessee Court of Appeals affirmed the

trial court’s judgment.    (Id. at 79:4-79:6.)

      After the $6,000,000 judgment had been entered, the Chancery

Court ordered Williams to transfer title to his house to Regions

Bank.    (Id. at 33:24-34:5.)   In January 2013, while the appeal

was pending, Regions Bank filed a Forcible Entry and Detainer

(“FED”) action in the General Sessions Court to obtain possession

of the house.     (Id. at 35:1-35:6.)     Representing Williams and

                                 6
his   three    family    members,   Berkley    argued   that   the   General

Sessions Court did not have jurisdiction while the case was in

Chancery.      (See id. at 35:6-35:9.)        The General Sessions Court

denied Berkley’s motion.       (Id. at 35:10-35:11.)

      On appeal of the FED action, Williams would have had to

post a bond equivalent to a year of rent to prevent the house

from being detained. (Id. at 36:14-36:19.)              Williams could not

afford the bond.        (Id. at 36:19-36:20.)     Berkley began the Writ

of Certiorari action to avoid the statutory bonding requirement

for an appeal.      (Id. at 36:21-37:7.)       The court initially set a

$500 bond, but on request from Regions Bank the court increased

the bond to $150,000.          (Id. at 37:5-37:20.) Berkley filed a

motion to withdraw from the Writ of Certiorari action in December

2013.      (Id. at 98:13-98:18.)           However, Berkley represented

Williams through oral argument, which concluded in January 2014,

and the motion for rehearing, which was filed in February or

March 2014.      (Id. at 97:24-98:3.)

      In the Regions Bank appeal, Berkley represented Williams,

People’s Choice, Kimberlee Williams, Alexis Williams, and Chazz

Bartley.      (Id. at 76:22-76:25.)       Berkley testified that he spent

about 95% of his time working on issues for Williams.                (Id. at

76:13-76:25.)      In the FED action, Berkley represented Williams,

Kimberlee Williams, Alexis Williams, and Chazz Bartley.              (Id. at

79:12-79:15.)      The Writ of Certiorari action replaced the appeal

                                      7
of the FED action, and Berkley represented the same parties.

(See 80:10-80:22.)

      Berkley represented Williams and People’s Choice in the

Criminal action.     (See id. at 39:2-39:3; 68:9-68-14.)       Berkley

began representing Williams on January 9, 2012, because Williams

could not be released on bond until an attorney had made an

appearance for him.    (Id. at 38:2-38:8; Exhibit 3, 1.)       Berkley

had not previously tried a felony case in a Tennessee court.

(D.E. No. 94, 69:1-69:8.)

      The criminal trial was “heating up” from June through August

2013.     (Id. at 37:24-37:25.)        Berkley represented Williams

through his trial, which resulted in a hung jury.       (Id. at 42:5-

42:8.)    The trial began with jury selection on October 7, 2013,

and ended with the hung jury on October 13, 2013.        (Exhibit 3,

3.)     After the trial, on November 6, 2013, Berkley moved to

withdraw because Williams had not paid him. (D.E. No. 94, 70:10-

70:24; Id. at 124:8-124:10.)      The Criminal Court granted that

motion when a different lawyer appeared for Williams.          (Id. at

70:15-70:17.)      Berkley testified that he moved to withdraw

“before I am certain I sent [Williams] an invoice.”            (Id. at

71:22-71:25.)

      Berkley testified that a white collar criminal defense

attorney’s hourly rates are significantly higher than the rates

in § 1983 or employment cases.        (Id. at 177:8-177:18.)   Berkley

                                  8
initially believed that the market rate for his services was

$500 an hour based on the attorney’s fees awarded in an election

law case.     (See id. at 118:16-118:17.)       Berkley testified, based

on his “study and practice”, that the reasonable hourly rate for

his services was $350 an hour.            (Id. at 54:17-54:21.)   Berkley

never testified about reasonable hourly rates for paralegals.

       Berkley introduced, as Exhibit 1, the invoice he sent to

Williams.      (See id. at 45:8-47:16.)          The document was dated

December 5, 2012, but Berkley testified that the document was

prepared on December 5, 2013, and that he submitted it to

Williams at some point that year.             (D.E. No. 94, 46:1-46:5.)

Exhibit 1 covered the Regions Bank appeal, the FED action, the

Writ   of    Certiorari    action,   and   Alexis   Williams’   bankruptcy

action.     (Exhibit 1.)    Berkley initially sought payment for 89.3

hours of his time, and 110 hours of his paralegal’s time.

(Exhibit 1, at 4.)         Berkley also submitted, as Exhibit 2, a

modified version of Exhibit 1 that removed the time for Alexis

Williams’ bankruptcy action and reduced the FED time by 75%

because Williams was only one of the four people who benefited

from it.      (D.E. No. 94, 46:17-48:6.)        Those modifications are

handwritten reductions.          (See Exhibit 2.)      Berkley seeks to

recover for 23.25 hours of time he spent on Williams’ civil

cases.      (Exhibit 2, at 4.)    He did not reduce the hours claimed

for his paralegal in Exhibit 2.            (See id.)   Berkley testified

                                      9
that, because his paralegal’s hours were block-billed, there was

no way to determine from Exhibit 2 what matters she worked on in

the civil cases.      (D.E. No. 94, 103:22-104:5.)      Berkley never

testified about how his paralegal’s hours should have been

allocated in the civil cases.        Berkley testified that the total

value of the services on Exhibit 2 was 27,937.50.       (Id. at 59:20-

59:23; Exhibit 2.)

       Berkeley submitted, as Exhibit 3, the invoice he sent to

Williams sometime in 2014 for the Criminal action.         (D.E. No. 94

50:11-51:19.)       Berkley testified that the total value of the

services on Exhibit 3 was $59,115.        (Id. at 59:24-60:3; Exhibit

3.)    He testified that he might have sent it to Williams on March

19, 2014, but he is sure he sent the invoice by September 2014.

(D.E. No. 94, 50:20-50:11.)         He testified that he prepared an

invoice in March 2014.        (Id. at 51:3-51:6.)   Exhibit 3 contains

a     handwritten   modification,   reducing   Berkley’s   paralegal’s

hourly rate from $200 an hour to $180 an hour.         (Exhibit 3, at

4.)     Berkley says he worked 132.9 hours for Williams in the

Criminal action.      (Id.)    He says his paralegal worked 70 hours.

(Id.)     Berkley’s paralegal is his wife.     (D.E. No. 94, 102:22-

102:25.)     Her time on both invoices is block-billed.        (Id. at

103:22-103:25.)

       Berkley did not keep time records contemporaneously.       (Id.

at 99:19-99:23.)     He reconstructed the time when he prepared the

                                    10
invoices.     (Id. at 99:24-100:2.)     He used the same process to

create them.    (See id. at 49:15-49:16.)    Berkley reviewed public

records to see how many court appearances and motions he handled

for Williams. (Id. at 49:16-19.) He reviewed his correspondence

with Williams.    (Id. at 49:19-49:24.)

     Williams testified that he gave Berkley his Rolex watch and

BMW because he knew Berkley needed a car and liked Williams’

watch.     (Id. at 152:10-152:20.)      Williams testified that the

Rolex watch was worth $4,500 “[b]ecause new, they run at eight

grand.”     (Id. at 153:9-153:11.)     Williams was not certified as

an expert, and he did not provide the basis for his conclusion

about the cost of the specific watch.        Berkeley testified that

the Rolex was not “fully marketable” because it did not have

documentation.    (Id. at 53:10-53:12.)     A photograph of the watch

was admitted as Exhibit 6.    (Id. at 113:22-114:5.)

     Williams testified that he gave Berkley his BMW.        (Id. at

153:25-153:2.)    Williams introduced the bill of sale at trial as

Exhibit 5.     (Id. at 154:2-154:9.)     It includes his handwritten

“selling price” based on the “NADA book”.       (D.E. No. 94, 154:9-

154:20.)     The bill of sale lists the selling price as $19,000.

(Exhibit 5.)     The NADA book was not admitted, nor was any other

evidence of the value of the BMW.         Berkley testified that he

could not obtain title to the BMW because it was not in Williams’



                                 11
name.   (D.E. No. 94, 54:12-54:14.)        Williams testified that he

gave Berkley the title to the BMW.        (Id. at 154:25-155:1.)

IV.   Conclusions of Law

      In Tennessee,

           A   quantum  meruit  action  is  an   equitable
      substitute for a contract claim pursuant to which a
      party may recover the reasonable value of goods and
      services provided to another if the following
      circumstances are shown:

      (1) there is no existing, enforceable contract between
      the parties covering the same subject matter;

      (2) the party seeking recovery proves that it provided
      valuable goods or services;

      (3) the party to be charged received the goods or
      services;

      (4) the circumstances indicate that the parties to the
      transaction should have reasonably understood that the
      person providing the goods or services expected to be
      compensated; and

      (5) the circumstances demonstrate that it would be
      unjust for a party to retain the goods or services
      without payment.

Swafford v. Harris, 967 S.W.2d 319, 324 (Tenn. 1998) (citing

Castelli v. Lien, 910 S.W.2d 420, 427 (Tenn. Ct. App. 1995), and

Pascall’s, Inc. v. Dozier, 407 S.W.2d 150, 154 (Tenn. 1966)).

      A. Unclean Hands

      Williams   argues   that   the    doctrine   of   “unclean   hands”

precludes Berkley from recovering under the equitable remedy of

quantum meruit.       “The doctrine is derived from the equitable

maxim, ‘He who comes into equity must come with clean hands.’”


                                   12
Coleman Mgmt., Inc. v. Meyer, 304 S.W.3d 340, 351 (Tenn. Ct.

App. 2009), quoting Segal v. United Am. Bank, No. W2004–02347–

COA–R3–CV, 2005 WL 3543332, at *4 (Tenn.Ct.App. Dec.28, 2005).

Quantum meruit is an equitable remedy, and the doctrine of

“unclean hands” applies.         Castelli, 910 S.W.2d at 428.            Courts

applying Tennessee law may decline to grant equitable relief “to

parties    who    have       willfully      engaged     in     unconscionable,

inequitable, immoral, or illegal acts with regard to the subject

matter of their claims.”         In re Est. of Boote, 265 S.W.3d 402,

417   (Tenn.   Ct.    App.   2007).      “Any   willful       act   regarding   a

litigated matter which would be condemned and pronounced as

wrongful by fairminded persons is sufficient to trigger the

doctrine of unclean hands.”           Id. at 417 n. 26.

      In an unpublished opinion, the Tennessee Court of Appeals

concluded that the doctrine of “unclean hands” did not apply to

an attorney seeking recovery in quantum meruit when there was no

evidence   of     negligent      representation         or     unconscionable,

inequitable,     or   immoral   behavior      during    the    representation.

McDonnell Dyer, P.L.C. v. Select-O-Hits, Inc., No. W2000-00044-

COA-R3CV, 2001 WL 400386 at *11 (Tenn. Ct. App. Apr. 20, 2001).

In that case, the plaintiff’s recovery was reduced because the

fee the plaintiff claimed was excessive.               Id. at 4-7.)     Despite

reducing the plaintiff’s recovery, the Tennessee Court of Appeals

declined to apply the “unclean hands” doctrine.                 Id. at 11.

                                       13
     Williams has not proved that Berkley has “unclean hands.”

Williams’ argument is based entirely on Berkley’s original fee

request of $500 an hour.    (See D.E. No. 94, 118:16-118:17.)   The

Court agreed with Williams, in the context of Williams’ motion

for summary judgment, that the $500 an hour fee Berkley charged

was unreasonable.    (D.E. No. 61, 21.)   However, Williams fails

to prove that Berkley acted in an unconscionable, inequitable,

immoral, or illegal manner in seeking that fee.   “Unclean hands”

does not bar recovery.

     B. Valuable Services

     Berkley is not entitled to recover in quantum meruit because

he did not prove the value of the services he provided to

Williams.

     The amount recovered in quantum meruit is “limited to the

value of the goods or services, and not their contract price.”

Forrest Const. Co., LLC v. Laughlin, 337 S.W.3d 211, 227 (Tenn.

Ct. App. 2009).     The reasonable value of services is based on

the “customs and practices prevailing in that kind of business.”

Id. at 228 (quoting Lawler v. Zapetal, 679 S.W.2d 950, 955 (Tenn.

Ct. App. 2009) (quoting Chisholm v. Western Reserves Oil Co.,

655 F.2d 94, 96 (6th Cir. 1981)).     A plaintiff may not recover

in quantum meruit “without some proof of the reasonable value of

the goods or services.”       Castelli, 910 S.W.2d at 428.      An

estimation of the value of goods or services may suffice.       Id.

                                 14
The plaintiff has the burden of establishing the value of the

goods and services rendered. ICG Link, Inc. v. Steen, 363 S.W.3d

533, 547 (Tenn. Ct. App. 2011).

     In quantum meruit actions for attorney’s fees, Tennessee

courts rely on the Tennessee Rules of Professional Conduct to

determine reasonable fees.   See Mitch Grissim & Associates v.

Blue Cross & Blue Shield of Tennessee, 114 S.W.3d 531, 538 (Tenn.

Ct. App. 2002); Connors v. Connors, 694 S.W.2d 672, 676 (Tenn.

1980); Adams v. Mellen, 618 S.W.2d 485, 489 (Tenn. Ct. App 1981).

The Tennessee Rules of Professional Conduct list the following

ten factors to consider in determining a reasonable fee:

          (1)the time and labor required, the novelty and
     difficulty of the questions involved, and the skill
     requisite to perform the legal service properly;

          (2) the likelihood, if apparent to the client,
     that the acceptance of the particular employment will
     preclude other employment by the lawyer;

          (3) the fee customarily charged in the locality
     for similar legal services;

          (4) the amount involved and the results obtained;

          (5) the time limitations imposed by the client or
     by the circumstances;

          (6) the nature and length of the professional
     relationship with the client;

          (7) the experience, reputation, and ability of
     the lawyer or lawyers performing the services;

          (8) whether the fee is fixed or contingent;



                               15
            (9) prior advertisements or statements by the
       lawyer with respect to the fees the lawyer charges;
       and

              (10) whether the fee agreement is in writing.


Coleman v. Coleman, No. W2012-02183, 2013 WL 5308013, at *13-14

(Tenn. Ct. App. Sept. 19, 2013) (citing Tenn. Sup. Ct. R. 8, R.

Prof’l Conduct 1.5(a), and Connors, 594 S.W.2d at 676); Johnson

v. Hunter, No. M199800314COAR3CV, 1999 WL 1072562 (Tenn. Ct.

App. Nov. 30, 1999).

       The Court decided on summary judgment that $500 an hour was

not a reasonable rate for Berkley’s services.              (D.E. No. 61, 16-

21.)    Berkley fails to prove that $350 an hour is a reasonable

fee,   that    his   total    fee   request   is    reasonable,    or   what   a

reasonable fee would be.

       First, Berkley’s time is an after-the-fact reconstruction.

His    representation    of    Williams     did    not   require   an   unusual

commitment of time and labor and did not involve questions of

law that were particularly novel or difficult.                 Berkley seeks

compensation for 23.25 hours he spent on Williams’ civil cases,

180 hours his paralegal spent on Williams’ civil cases, 132.9

hours he spent on Williams’ Criminal action, and 180 hours his

paralegal spent on Williams’ Criminal action.                (See Exhibit 2;

Exhibit 3.)




                                       16
     Second, Berkley was not precluded from other employment

while    representing    Williams.         Berkley   testified   that   he

maintained    his   personal   injury     practice   while   representing

Williams.    (D.E. No. 94, 31:7-31:8.)

     Third, Berkley fails to prove the fees customarily charged

for the services he provided Williams.         In this case, that factor

is significant.      Berkley never testified about a reasonable fee

for paralegal services.        He asserts that $350 an hour is a

reasonable attorney’s fee.        (D.E. No. 94, 56:24.)           Berkley

testified that his services are worth $350 an hour based on the

rate he has submitted to courts in minor settlements and divorce

cases.      (Id. at 57:4-57:13.)          When Berkley tried Williams’

criminal case, Berkley had never handled a felony criminal trial

in Tennessee.       (See id. at 69:9-69:15.)         Berkley had handled

three appeals in Tennessee before Williams’ appeal.           (See id. at

78:7-78:10.)

     Berkley fails to provide sufficient evidence to prove the

fees customarily charged in the locality for similar legal

services.    Berkley testified that he has been awarded an hourly

fee of $350 in minor settlements and § 1983 cases.               (Id. at

115:7-115:14.)      He also testified that $12,500 is his standard

flat fee for a trial.     (Id. at 33:5-33:13.)       Berkley provided no

evidence of the hourly rates customarily charged for similar

actions in Memphis. He did testify that he believes white-collar

                                     17
criminal defense fees are significantly higher than fees for §

1983 or employment cases.    (Id. at 177:8-177:18.)         Berkley did

not introduce any evidence of the prevailing legal fees in

similar appellate, criminal, or civil actions.          Without that

information, the Court cannot determine whether $350 an hour

represents a reasonable attorney’s fee for the four different

actions at issue in this case.     Berkley’s assumption appears to

be that $ 350 an hour is a reasonable rate for the appeal of a

Chancery action in the Court of Appeals, an FED in the General

Sessions Court, and a jury trial in the Criminal Court.

     Berkley’s testimony about the fees he charges in other cases

is not sufficient to establish the fees charged for similar

services.   Berkley’s representation of Williams did not include

§ 1983, divorce, minor settlement, or personal injury. Berkley’s

testimony did not establish the fees customarily charged by

attorneys in his market for similar services.      He addressed only

fees he had been awarded.

     Fourth, the amount at issue in Berkley’s representation of

Williams    was   significant,   but   the   results   of   his   civil

representation were not good.     The Regions Bank appeal involved

a judgment of $6,000,000.    (Id. at 33:23-34:5.)      The appeal was

unsuccessful, as was Berkley’s representation of Williams in the

FED action and Writ of Certiorari action.         (See id. at 79:4-

79:6; 35:10-35:11; 83:8-83:10.) Berkeley did obtain a positive

                                  18
result in the Criminal action.            He secured a hung jury.          (D.E.

No. 91, 4.)

     Fifth,    there   is   no     indication      that    Williams   or    the

circumstances imposed any unusual time limitations on Berkley.

     Sixth, Berkley represented Williams from 2008 to 2014. (See

D.E. No. 94, 27:1-27:4; 50:11-51:19.)

     Seventh, Berkley’s experience, reputation, and ability are

not exceptional in the areas of law in which he represented

Williams.    Berkley has practiced law since 1996.            (Id. at 25:24-

25:25.)     He is not, however, experienced in handling the types

of cases he handled for Williams.            Berkley had never handled a

felony criminal trial in Tennessee.             (Id. at 69:1-69:8.)    He had

handled only three civil appeals in Tennessee.                 (Id. at 78:7-

78:11.)      Berkley testified that his practice has primarily

consisted of § 1983 excessive force claims, minor settlements,

and personal injury cases.         (See Id. at 26:21-26:24.)          Berkley

failed to prove that an attorney without much experience in the

areas in which he represented Williams would be able to charge

the same rate as an experienced attorney.

     Eighth, Berkley did not have an enforceable contract with

Williams to provide legal services.             (D.E. No. 91, 4.)

     Ninth,    Berkley’s    fees    in    his    prior    representations    of

Williams differ substantially from the fees he ultimately charged

Williams for the civil and criminal matters at issue here.                   In

                                     19
Berkley’s initial representation of Williams in the Austin case

and the Regions Bank case, Berkley charged a total of $16,500 in

flat fees.     (D.E. No. 94, 65:22-66:3.)          In his invoices to

Williams, Berkley sought recovery for services by the hour, and

he sought substantially higher fees.       (See Exhibit 1; Exhibit 2;

Exhibit 3.)

     Tenth, Berkley’s fee arrangement with Williams was not in

writing.    (D.E. No. 91, 4.)

     Berkley has not met his burden.           The factors set forth in

the Tennessee Rules of Professional Conduct do not support his

claim for fees.      His request is not reasonable.        Applying the

simpler, but more objective, hourly-rate standard, Berkley has

failed to establish that $350 is a reasonable hourly rate.            He

has failed to establish what a reasonable hourly rate would be.

Absent proof of the reasonable value of the services rendered,

Berkley cannot recover in quantum meruit.

     C. Receipt of Services

            1. Time Records

     To    prove   the   services   Williams   received,   Berkley   must

establish the time spent on Williams’ behalf.         An estimation may

suffice.    Castelli, 910 S.W. 2d at 428 (“Courts will not award

quantum meruit recoveries without some proof of the reasonable

value of goods or services . . . but the required proof may be

an estimation of the value of the goods and services”).        Although

                                    20
an estimation may suffice, Berkley’s invoices are not sufficient.

He did not record his time contemporaneously with the work.   (See

D.E. No. 94, 99:19-99:23.)    The time was reconstructed months

and in some cases over a year after the fact.     (Id. at 99:24-

100:2.)   The invoices are not a reliable estimation of the time

spent.

     At issue is Berkley’s representation of Williams in the

Regions Bank appeal, FED action, Writ of Certiorari action, and

Criminal action.   (D.E. No. 91, 1-2.) In none of those cases,

did Berkley keep contemporaneous records of the time worked.

(D.E. No. 94, 99:19-99:23.)   When Berkley asked for payment, he

reconstructed the time and provided Williams with the invoices.

(Id. at 99:24-100:2.)    The combination of Berkley’s testimony

and his exhibits is not sufficient to establish the time spent

representing Williams.   Without sufficient time records or some

other basis for a reasonable estimation, Berkley is not entitled

to recover in quantum meruit. I

          2. Allocation of Time




I The parties also dispute whether the Rolex Watch and the BMW
that Williams gave Berkley constituted accord and satisfaction,
or otherwise offset Berkley’s recovery. Because Berkley is not
entitled to recover in quantum meruit, the Court need not
determine whether there was accord and satisfaction.      Neither
party proved the value of the watch or the car at trial. Whatever
the value, because Berkley cannot recover, there is nothing to
offset.

                                  21
     Berkley did not show how much time he devoted to work for

Williams   and   how   much   he   devoted   to   the   other   parties   he

represented.     As noted, a necessary element of a quantum meruit

action is that “[t]he party to be charged received the goods or

services.”     Swafford, 967 S.W.2d at 324.

     Berkley cannot recover in quantum meruit from Williams for

services Williams did not receive. Berkley represented Williams,

People’s Choice, Kimberlee Williams, Alexis Williams, and Chazz

Bartley in the Regions Bank appeal.          (D.E. No. 94, 76:7-76:12.)

Berkley    represented     Williams,      Kimberlee     Williams,    Alexis

Williams, and Chazz Bartley in the FED action.             (Id. at 79:12-

79:15.) The Writ of Certiorari action was essentially the appeal

of the FED action.       (See id. at 80:13-80:15.)        In the Criminal

action, Berkley represented both People’s Choice and Williams.

(See id. at 67:3-67:7.)

     Berkley testified that he removed the time for the Alexis

Williams bankruptcy action, which is no longer at issue, and

reduced the FED and Writ of Certiorari time to account for the

benefit others received.       (D.E No. 94, 46:17-46:23.)           He also

testified that over 90% of the Regions Bank appeal dealt with

Williams. (Id. at 77:15-77:16.) Berkley provided no other proof

to show how the benefit of the services rendered was divided

among the various parties.



                                     22
      Berkley’s testimony compounds the difficulty of estimating

the   services   allocable     to   Williams.   Berkley   attempted    to

estimate the time spent after the fact based on his guesses about

how long the work would have taken.        He later modified his after-

the-fact estimate by attempting to allocate time among the

parties, whose interest in the various cases the Court is unable

to determine.    Berkley is only able to recover from Williams for

the benefit Williams received.            Berkley failed to provide a

reasonable estimate of the time spent performing services for

Williams.

V.    Conclusion

      For the foregoing reasons, Berkley’s claim against Williams

for   quantum    meruit   is   DENIED.     Judgement   will   enter   for

Defendant.

      SO ORDERED this 14th day of July, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     23
